Citation Nr: 1449342	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with anxiety and depression.

2.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the left knee, postoperative with scar.

3.  Entitlement to an initial compensable rating for residuals of a muscle injury to the left calf with scar and shrapnel.

4.  Entitlement to an initial compensable rating for hypertension.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to August 1992, from May 1997 to January 1998, and from March 2003 to June 2009.  He received the Purple Heart Medal, Joint Service Commendation Medal, and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for PTSD with anxiety and depression, degenerative arthritis of the left knee (postoperative with scar), residuals of a muscle injury to the left calf with scar and shrapnel, and hypertension.  The RO assigned initial 30 percent and 10 percent disability ratings for the service-connected psychiatric disability and left knee disability, respectively.  Initial noncompensable disability ratings were assigned for the service-connected muscle injury and hypertension.  All ratings were effective from July 1, 2009.

In his May 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He subsequently withdrew his Board hearing request in January 2013.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2014).

The Veteran was afforded a VA examination in December 2009 to determine the severity of his service-connected left knee disability.  He reported that he experienced frequent flare ups of left knee symptoms (sometimes as often as 3 times per day for 2 hours at a time) which were precipitated by physical activity. During such flare ups, he experienced difficulty walking, using stairs, and running, as well as limitation of knee motion (described as weakness and a feeling that the knee would give out).  The examiner reported the ranges of left knee motion, indicated that there was pain at the end point of flexion, noted that joint function was additionally limited by pain after repetitive use, and specified that there was no additional limitation of knee motion following repetitive use.  Also, left knee function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination following repetitive use.  However, the examiner did not specify at what point, if any, flare ups caused functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Additionally, in light of the fact that additional evidence will be obtained regarding the state of the Veteran's left leg, that all claims are otherwise being remanded to attempt to obtain additional treatment records, and that the most recent VA examinations pertaining to the service-connected psychiatric disability, muscle injury, and hypertension were conducted in 2009, the Board finds that new VA examinations should also be conducted to assess the severity of these disabilities.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During a December 2009 VA psychiatric examination, the Veteran reported that he was receiving psychotherapy twice a week at Fort Belvoir.  There are no records of such treatment currently in the claims file.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b),(c)

Furthermore, the Veteran reported during the December 2009 VA medical examination that he received treatment for his left knee disability from Dr. Barber.  He also alluded to continued treatment for all of his other claimed physical disabilities during the December 2009 examination.  When VA becomes aware of the likely existence of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any relevant treatment records from Dr. Barber.  Thus, a remand is also necessary to attempt to obtain any relevant private treatment records.




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a psychiatric disability, a left leg disability (to include a left knee disability), and hypertension, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability, a left leg disability (to include a left knee disability), and hypertension from Dr. Barber and from any other sufficiently identified private treatment provider.  All efforts to obtain these records must be documented in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, a left leg disability (to include a left knee disability), and hypertension from Fort Belvoir and from any sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of his psychiatric disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of left knee flexion and extension shall be reported in degrees.  The examiner shall also specifically answer the following question:

What, if any, is the additional range-of-motion loss (in degrees) of left knee flexion and/or extension due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner shall also report the severity of any scars associated with service-connected left knee disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left knee disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected residuals of a muscle injury to the left calf with scar and shrapnel.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report all signs and symptoms associated with the service-connected residuals of a muscle injury to the left calf, including, but not limited to, any orthopedic, muscle, and neurologic impairment.

The examiner shall note the presence and severity of any signs and symptoms of muscle disability associated with the residuals of a muscle injury to the left calf, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impairment of muscle resistance, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The ranges of any joint impaired due to the residuals of a muscle injury to the left calf shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees or other appropriate measurement) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  The examiner shall report the nature and severity of any ankylosis and of any other orthopedic impairment associated with the residuals of a muscle injury to the left calf.

The examiner shall specify any nerves affected by the residuals of a muscle injury to the left calf and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner shall also report the severity of any scars associated with the residuals of a muscle injury to the  left calf, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his residuals of a muscle injury to the left calf.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hypertension.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated tests and studies, including serial blood pressure readings, shall be conducted.  The examiner shall also report whether the Veteran requires continuous medication for blood pressure control.

The examiner must provide reasons for any opinion given. 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his hypertension.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

7.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran has been given an opportunity to respond, the case shall be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

